DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition module,” “a capturing module,” “ a display area recognition module,” “ a state recognition module,” and “a forming module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites “The method of claim 2, wherein before inputting the at least one video frame to the second target detection model, the method further comprises:” As written, where the phrase “wherein before inputting the at least one video frame to the second target detection model” appears before the phrase “the method further comprises” and makes it unclear whether the phrase “wherein before inputting the at least one video frame to the second target detection model” is being positively recited as an amendment to Claim 1 such that it is a limitation of the claim that limits the scope. As best understood, examiner believes this limitation is intended to limit the scope of the dependent claims and suggests moving this language AFTER “the method further comprises:” in order to make the recitation clear.
Similar issues are present in line 1-3 of Claims 5 and 14 and lines 1-2 of claim 13.

The remainder of this office action is considered as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al., US 10,449,461, in view of Kosai et al., US 2018/0221769, and Syed et al., US 2017/0228600.

In Reference to Claims 1, 8, and 9
	Verma et al. teaches an electronic device with a processor and memory configured to store a program (Col. 21 Lines 6-11), game scene description apparatus, and game scene description method, comprising acquiring at least one video frame in a game video stream (Col. 11 lines 28-38 which teaches acquiring of video frames of the gameplay); capturing a game map area image in the at least one video frame (Col. 11 lines 28-38 where the frames sent to the “video game model” are of generated by the video game and thus constitute “a game map image area” as broadly claimed); inputting the game map area image to a first target detection model to obtain a display area of a game element in the game map area image (Col. 11 line 59 – Col. 12 line 28 which teaches where a location of a game element is identified in the captured game image. Such as by the coordinates of the center or outline of the object in the image frame or the location of the object on a mini-map); inputting an image of the display area of the game element to a classification model to obtain a state of the game element (Col. 11 lines 11-58 which teaches identifying whether particular game elements are present in the image in order to identify the presence of a particular game element in the game screen. E.g. a player with a particular number, or a game object like a ball. And Col. 12 lines 29-41 which teaches where the system further determines a confidence value associated with the determined and located object and only finalizes identification of the object if the confidence value is over an associated threshold. Examiner considers the identification of a particular type of game element, especially a particular player to constitute a “state of the game element.” Also, since the same game video frame is supplied both for the location determination and the object identification, examiner considers this frame to constitute “inputting an image of the display area of the game element” since the image of the  whole game screen will include the “display area of the game element.”), annotating a game scene displayed by the at least one video frame by adopting the display area and the state of the game element (Fig. 7A-7C and Col. 16 line 27 – Col. 17 line 27 which teaches various annotations of identified game elements at their locations. See also Col. 16 lines 18-20 which teaches where annotations are generated based on the identified element and its location).
Further, Verma et al. teaches providing various different types of annotations of the game scene (Col. 17 lines 29-34) and where gameplay is broadcast to other users (Col. 6 lines 34-37). However, Verma et al. does not explicitly teach acquiring a video frame in a game live broadcast video stream, or where annotations are forming description information of a game scene.
Kosai et al. teaches a system for capturing data from analysis of the video frames in a game live broadcast video stream (Fig. 4 and Par.17 and 19 which teaches capturing video from a live stream of a video game. And Par. 21 and 31 which teaches capturing the video frames for analysis).
It would be desirable to modify the method, apparatus and system of Verma et al. to operate on video frame in a game live broadcast video stream as taught by Kosai et al. in order to allow the video analysis software to be located on a different computer from the one operating the game itself to reduce load on the players system and prevent unwanted performance impact.
Syed et al. teaches a gameplay video analysis system where location and status information obtained from video frames of the game are used to generate description information of a game scene (Fig. 3 and 4 and Par. 56, 60, 63-65, and 67 which teaches that system identifies features and spatial locations of features from video game video “to generate game labels, score progression and a game description index.”).
It would be desirable to modify the method, apparatus and system of Verma et al. to generate description information of a game scene as taught by Syed et al. from the identified and classified game elements in order to allow the system of Verma et al. to provide richer game annotations such as providing additional description information such as the game elements name, health level, value or similar alongside the outline or arrow identifying it.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, apparatus and system of Verma et al. to operate on video frame in a game live broadcast video stream as taught by Kosai et al. and to generate description information of a game scene as taught by Syed et al.

In Reference to Claim 10
Verma et al. as modified by Kosai et al. and Syed et al. teaches a computer-readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, implements the game scene description method of claim 1 (See above in reference to Claim 1 and Verma et al. Col. 21 Lines 6-11).

In Reference to Claims 5 and 14
	Verma et al. as modified by Kosai et al. and Syed et al. teaches before inputting the game map area image to the first target detection model to obtain the display area of the game element in the game map area image, acquiring a plurality of game map sample images, wherein the plurality of game map sample images and the game map area image correspond to a same game type; and constituting a first training sample set by the plurality of game map sample images and a display area of a game element in the plurality of game map sample images, and training the first target detection model by using the first training sample set (Verma et al. Col. 10 lines 23-48 which teaches that the video game model is a machine learning based model that may be continuously trained to better identify game elements and where particular training may be isolated on a per game basis. Col. 13 line 58 – Col. 14 Line 52 which teaches supervised and unsupervised training methods and particularly which Col. 14 Lines 20-23 which teaches that a game or software designer can perform the training. Thus, for example, the software designer could perform the unsupervised training of the game model where the video frames of the game designers’ game during play constitutes a training sample set of a plurality of game map sample images. An end user could afterwards play the game and benefit from the model training for that game performed by the software designer ahead of time).

	In Reference to Claims 7 and 16
	Verma et al. as modified by Kosai et al. and Syed et al. teaches where forming the description information of the game scene displayed by the at least one video frame by adopting the display area and the state of the game element comprises obtaining description information of a game scene displayed by one video frame of the at least one video frame according to a correspondence between the description information and a display area and a state of the game element in the one video frame (Verma et al. Col. 12 Lines 29-41 which teaches determining a “confidence value” for the identification of a game element in association with particular element tags and only annotating the game when the confidence value is over a particular threshold. See also Syed et al. which teaches the description information as described above in reference to Claims 1 and 9).

Allowable Subject Matter
Claims 2-3, 6, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715